Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the end of claim 5, the following phrase is indefinite for two reasons;
“wherein the first carriage and the second carriage are independently axially movable relative to each other, as well as to a speed of advancement of the pipe”.
Firstly, the structure of the claimed apparatus is tied together with the speed of the pipe.  Could this be performed manually, or does this functional language infer a feeding system for the pipe and associated control means for the feeder and both carriages?
Secondly, the 1st and 2nd carriage are do not move independently of the pipe speed.  As clearly set forth in paragraphs 0068 and 0076, the heating carriage and cutting carriage have movements that are “synchronizing” with the pipe speed.  Accordingly, it is not clear what scope to give the word “independently”.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Balzer (4,537,102) in view of Graham (5,383,381) and Dockerty et al.(2,521,352).
Balzer shows a cutting tool with most of the recited limitations as follows;
a heating device (A,B,C) including a heating element configured for circumferentially heating localized axial portions of the pipe at a predetermined operating temperature;
a cutting device (52,54 etc.) including a blade configured for cutting the heated localized axial portions of the pipe,
Balzer’s heater and cutter are not on carriages that fly with the work.  This forces the workpiece to stop intermittently for heating and cutting, thus slowing down the process and decreasing throughput.
Examiner takes Official Notice that it is known for cutters to fly with the work, thus allowing the workpiece to move continuously.  An example of this is Graham, as described in the first paragraph of column 3.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   Additional examples can be provided if challenged, as this is a common feature.
It would have been obvious to one of ordinary skill to have made Balzer’s cutter a flying carriage cutter, as taught by Graham and others, in order to increase throughput of the workpiece, as it would not have to stop to be cut.
Examiner takes Official Notice that it is well known for heaters to fly with the work, independent of the cutter.  An example of this is Dockerty (1st and 2nd paragraphs of column 3).  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   Additional examples can be provided if challenged, as this is a known feature.
It would have been obvious to one of ordinary skill to have made Balzer’s heater a flying carriage heater that is independent of the cutter, as taught by Dockerty and others, in order to increase throughput of the workpiece, as it would not have to stop to be heated.
After these modifications, the last 11 lines of claim 1 are met;
a first carriage (from Dockerty) and a second carriage (from Graham), both axially movable along an axial direction parallel to an axial extension of the pipe;
wherein the heating device is attached to the first carriage to be movable with the first carriage (as taught by Dockerty), and the cutting device is attached to the second carriage to be movable with the second carriage (as taught by Graham),
wherein the first carriage and the second carriage are independently axially movable relative to each other (Dockerty teaches heating carriages can move independently of the cutter), as well as to a speed of advancement of the pipe (like Applicant’s device, both Dockerty and Graham synchronize the carriage with the pipe, except during retraction).
Balzer is not cutting a thermoplastic pipe, but it is capable of doing so.
In regard to claim 6, Graham teaches the actuator (30,32 and associated movement mechanisms) and tracks (12) for moving the cutter carriage.  Dockerty teaches the actuator (31,32,25,28, etc.) and tracks (12) for moving the heater carriage.  It would have been obvious to one of ordinary skill to have employed these actuator mechanisms and tracks in the modified Balzer, in order to make the carriages fly.
With respect to claim 7, Balzer teaches an electronic command and control module (40) to control his device.  Graham and Dockerty use, respectively, mechanical and pneumatic control systems to control their carriage motions.  The courts have long ruled that it is obvious to modernize old equipment with modern electronic controls.    It would have been obvious to one of ordinary skill to have modified Balzer by expanding his electronic control to include the carriage moving controls, in order to make the cutter carriage fly using modern controls.  
As for claim 8, Graham shows two tracks (12,12) and Dockerty shows two tracks (12,12).  It would have been obvious to one of ordinary skill to have provided these four tracks, so that the modified Balzer’s carriages had something to ride on.
With respect to claims 9 and 10, it would have been understood by one of ordinary skill that the heating carriage takes time to heat the pipe, whereas the cutting machine can cut the pipe quickly.  For example, note Balzer’s lines 11-16, column 5 “The conventional type shearing mechanisms 50 commonly employed for the hot-shearing of metal billets or bars W ordinarily have an operating cycle time, e.g., around 1.1 second or thereabouts, which is considerably shorter than the time normally required to heat the bars to the desired shearing temperatures”.  Accordingly, it would have been understood that the heating carriage needs to travel with the pipe for a longer period of time than the cutter carriage does, and thus the cutter carriage can return to its origin position more quickly than the heater carriage, and thus the actuators move the carriages relative to each other.
Applicant's arguments have been fully considered but they are not persuasive.
Due to the amendments to the claims, 35 USC 112f is no longer triggered for any recitations.
In regard to the rejection under 35 USC 112b, Applicant’s amendment to claim 7 has overcome that rejection, but a new one has arisen in claim 5.
With respect to the prior art rejection, Applicant outlines on page 7 the motions of the two carriages relative to each other.  However, these specific motions are not recited in the claims.  Instead, the claims merely recite that the carriage motions are independent or relative to one another (independent not being the best choice of words, as seen in the 112b rejection).  Since Graham teaches the broad concept of the heating carriage moving independently of the cutter, Applicant may want to amend the claims to more specifically recite how the command and control unit moves the carriages relative to each other.
On page 8, Applicant notes that no single reference teaches 2 movable carriages.  However, this argument does not address the obviousness of placing the heater on a carriage (to increase throughput as taught by Dockerty) or the obviousness of placing the cutter on a carriage (to increase throughput as taught by Graham).  Since both of these steps are obvious, then it is obvious to have two carriages.
If Applicant would like any assistance drafting language to overcome the 112b rejection or to refine the carriage control and motion language, please feel free to call the Examiner any time.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/           Primary Examiner, Art Unit 3724